DETAILED ACTION
This action is in response to the amendment 04/29/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 8, 12, 13, 16 – 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2018/0269784; (hereinafter Ueno) in view of US Pub. No. 2018/0342949; (hereinafter Utsunomiya).

Regarding claim 1, Ueno [e.g. Fig. 4] discloses a power supply circuit configured to supply power to a load [e.g. LOAD] based on power generated by a power generation element [e.g. 11, 21], the power supply circuit comprising: an input capacitor [e.g. Cin] configured to store the power generated by the power generation element [e.g. paragraph 017 recites “Current output from the rectifying circuit 21 is stored in the capacitor Cin”]; a voltage conversion circuit [e.g. 23] including an enable terminal [e.g. having EN1], the voltage conversion circuit being configured to output, to the load, an output voltage [e.g. Vout] obtained by converting an input voltage between both ends of the input capacitor [e.g. Vin], the output voltage being lower than the input voltage [e.g. paragraph 015 recites “The DC-DC converter is here assumed to be a step-down DC-DC converter and may be a step-up DC-DC converter”]; and a starter circuit [e.g. 22] configured to apply a voltage [e.g. EN1 high] to the enable terminal of the voltage conversion circuit, wherein the starter circuit is configured to start up the voltage conversion circuit by applying an enable voltage to the enable terminal of the voltage conversion circuit [e.g. paragraph 019 recites “Into the DC-DC converter 23, an enable signal EN1 is input from the activation control circuit 22. When the enable signal EN1 rises to a high level (hereinafter, referred to as High), the DC-DC converter 23 starts a converting operation, and when the enable signal EN1 drops to a low level (hereinafter, referred to as Low), the DC-DC converter 23 stops the converting operation”], the voltage conversion circuit is configured to output the output voltage in an operating state after starting up [e.g. EN1 is high after EN0 is high for charging capacitor Cin, see Fig. 5; paragraph 049] when the input voltage is equal to or higher than a first threshold [e.g. paragraph 023 recites “The comparator CMP1 compares a reference voltage (threshold voltage) Vref1 with the divided voltage Vdiv (=Vin×R1/(R1+R2)), generates the enable signal EN1 based on a result of the comparison, and provides the enable signal EN1 to the DC-DC converter 23. Specifically, when Vdiv is equal to or higher than Vref1, that is, when the input voltage Vin increases to Vref1×(R1+R2)/R1 or higher, the comparator CMP1 outputs the enable signal EN1 being High”].
Ueno fails to disclose the starter circuit is configured to apply the enable voltage to the enable terminal when the input voltage is equal to or higher than a second threshold higher than the first threshold.
	Utsunomiya [e.g. Figs. 1, 3A-3D] teaches the voltage conversion circuit is configured to output the output voltage in an operating state after starting up when the input voltage is equal to or higher than a first threshold [e.g. Fig. 3, V3 at t2], and the starter circuit is configured to apply the enable voltage to the enable terminal when the input voltage is equal to or higher than a second threshold [e.g. Fig. 3, V2 at t1] higher than the first threshold [e.g. V2 is higher than V3; paragraph 043 recites “When the storage voltage Vc is further increased by the power generation of the power generation element 10 and the storage voltage Vc is equal to or higher than the threshold value of the voltage detection circuit 30, the voltage detection circuit 30 outputs the boost operation permission signal I5 indicating the “permission to boost”. In this case, the boost circuit 40 starts the boost operation. As described above, the threshold value is set to voltage equal to or higher than the minimum operation voltage of the boost circuit 40”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Ueno by the voltage conversion circuit is configured to output the output voltage in an operating state after starting up when the input voltage is equal to or higher than a first threshold, and the starter circuit is configured to apply the enable voltage to the enable terminal when the input voltage is equal to or higher than a second threshold higher than the first threshold as taught by Utsunomiya in order of being able to avoid risk of failure in activation the load, paragraph 04.

Regarding claim 2, Ueno fails to disclose wherein the voltage conversion circuit is configured to start when a value of the voltage applied to the enable terminal is equal to or higher than a third threshold lower than the first threshold.
Utsunomiya [e.g. Figs. 1, 3A-3D] discloses wherein the voltage conversion circuit is configured to start [e.g. Fig. 3; at t1] when a value of the voltage applied to the enable terminal is equal to or higher than a third threshold [e.g. Fig. 3; Boost operation permission signal I5 at high level] lower than the first threshold [e.g. I5 is lower since I5 is a control signal and not an input voltage for the converter].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Ueno by wherein the voltage conversion circuit is configured to start when a value of the voltage applied to the enable terminal is equal to or higher than a third threshold lower than the first threshold as taught by Utsunomiya in order of being able to avoid risk of failure in activation the load, paragraph 04.

Regarding claim 8, Ueno [e.g. Fig. 4] discloses wherein the starter circuit includes a voltage detector [e.g. R1, R2 and CMP] electrically connected to the both ends of the input capacitor between the both ends of the input capacitor [e.g. upper terminal and ground].

Regarding claim 12, Ueno fails to disclose wherein the voltage conversion circuit is configured to maintain the operating state during a holding period when the enable voltage is applied to the enable terminal.
Utsunomiya [e.g. Figs. 1, 3A-3D] discloses wherein the voltage conversion circuit is configured to maintain the operating state during a holding period when the enable voltage is applied to the enable terminal [e.g. Fig. 3; from t2-t4].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Ueno by wherein the voltage conversion circuit is configured to maintain the operating state during a holding period when the enable voltage is applied to the enable terminal as taught by Utsunomiya in order of being able to avoid risk of failure in activation the load, paragraph 04.

Regarding claim 13, Ueno fails to disclose wherein a length of the holding period is variable.
Utsunomiya [e.g. Figs. 1, 3A-3D] discloses wherein a length of the holding period is variable [e.g. depending upon the generated voltage of power generation element Vg].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Ueno by wherein a length of the holding period is variable as taught by Utsunomiya in order of being able to avoid risk of failure in activation the load, paragraph 04.

Regarding claim 16, Ueno [e.g. Fig. 4] discloses a starter circuit of a power supply circuit configured to supply power to a load [e.g. LOAD] based on power generated by a power generation element [e.g. 11, 21], wherein the power supply circuit includes: an input capacitor [e.g. Cin] configured to store the power generated by the power generation element [e.g. paragraph 017 recites “Current output from the rectifying circuit 21 is stored in the capacitor Cin”]; and a voltage conversion circuit [e.g. 23] including an enable terminal [e.g. having EN1], the voltage conversion circuit being configured to output, to the load, an output voltage [e.g. Vout] obtained by converting an input voltage between both ends of the input capacitor [e.g. Vin], the output voltage being lower than the input voltage [e.g. paragraph 015 recites “The DC-DC converter is here assumed to be a step-down DC-DC converter and may be a step-up DC-DC converter”], and the starter circuit is configured to: apply a voltage [e.g. EN1] to the enable terminal of the voltage conversion circuit; and start up the voltage conversion circuit by applying an enable voltage [e.g. EN1 high] to the enable terminal of the voltage conversion circuit [e.g. paragraph 019 recites “Into the DC-DC converter 23, an enable signal EN1 is input from the activation control circuit 22. When the enable signal EN1 rises to a high level (hereinafter, referred to as High), the DC-DC converter 23 starts a converting operation, and when the enable signal EN1 drops to a low level (hereinafter, referred to as Low), the DC-DC converter 23 stops the converting operation”], the voltage conversion circuit is configured to output the output voltage in an operation state after starting up [e.g. EN0 is high for charging capacitor Cin, see Fig. 5; paragraph 049] when the input voltage is equal to or higher than a first threshold [e.g. paragraph 023 recites “The comparator CMP1 compares a reference voltage (threshold voltage) Vref1 with the divided voltage Vdiv (=Vin×R1/(R1+R2)), generates the enable signal EN1 based on a result of the comparison, and provides the enable signal EN1 to the DC-DC converter 23. Specifically, when Vdiv is equal to or higher than Vref1, that is, when the input voltage Vin increases to Vref1×(R1+R2)/R1 or higher, the comparator CMP1 outputs the enable signal EN1 being High”].
Ueno fails to disclose the starter circuit is configured to apply the enable voltage to the enable terminal when the input voltage is equal to or higher than a second threshold higher than the first threshold.
Utsunomiya [e.g. Figs. 1, 3A-3D] teaches the voltage conversion circuit is configured to output the output voltage in an operating state after starting up when the input voltage is equal to or higher than a first threshold [e.g. Fig. 3, V3 at t2], and the starter circuit is configured to apply the enable voltage to the enable terminal when the input voltage is equal to or higher than a second threshold [e.g. Fig. 3, V2 at t1] higher than the first threshold [e.g. V2 is higher than V3; paragraph 043 recites “When the storage voltage Vc is further increased by the power generation of the power generation element 10 and the storage voltage Vc is equal to or higher than the threshold value of the voltage detection circuit 30, the voltage detection circuit 30 outputs the boost operation permission signal I5 indicating the “permission to boost”. In this case, the boost circuit 40 starts the boost operation. As described above, the threshold value is set to voltage equal to or higher than the minimum operation voltage of the boost circuit 40”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Ueno by the voltage conversion circuit is configured to output the output voltage in an operating state after starting up when the input voltage is equal to or higher than a first threshold, and the starter circuit is configured to apply the enable voltage to the enable terminal when the input voltage is equal to or higher than a second threshold higher than the first threshold as taught by Utsunomiya in order of being able to avoid risk of failure in activation the load, paragraph 04.

Regarding claim 17, Ueno [e.g. Fig. 4] discloses a power generating device comprising: the power supply circuit of claim 1; and the power generation element.

Regarding claim 18, Ueno [e.g. Fig. 4] discloses an electronic apparatus comprising: the power generating device of claim 17; and the load.

Regarding claim 19, Ueno [e.g. Fig. 1] teaches wherein the load [e.g. 45] is configured to send a signal [e.g. wireless transmission via antenna] with power supplied from the power supply circuit [e.g. 23].


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueno in view of Utsunomiya and further in view of US Pub. No. 2017/0339759; (hereinafter Seki).

Regarding claim 3, Utsunomiya fails to disclose wherein the starter circuit includes a Zener diode electrically connected between the both ends of the input capacitor.
Seki [e.g. Fig. 1] teaches wherein the starter circuit includes a Zener diode [e.g. ZD1] electrically connected between the both ends of the input capacitor [e.g. C1 via R10 and D1].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Utsunomiya by wherein the starter circuit includes a Zener diode electrically connected between the both ends of the input capacitor as taught by Seki in order of being able to provide adequate control voltage.


Examiner's Note
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 16 have been considered but are moot because the arguments do not apply to the ground of rejection being used in the current office action.

Allowable Subject Matter
Claims 20 - 31 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	The primary reason for the indication of the allowability of claim 20 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “the starter circuit includes a Zener diode electrically connected between the both ends of the input capacitor, the both ends of the input capacitor comprise a first end and a second end with a potential lower than the first end, a cathode of the Zener diode is connected to the first end of the input capacitor, and an anode of the Zener diode is connected to the enable terminal”.
	The primary reason for the indication of the allowability of claim 27 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “the starter circuit includes a Zener diode electrically connected between the both ends of the input capacitor, the both ends of the input capacitor comprise a first end and a second end with a potential lower than the first end, a cathode of the Zener diode is connected to the first end of the input capacitor, and an anode of the Zener diode is connected to the enable terminal”.
	The primary reason for the indication of the allowability of claim 30 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “the starter circuit includes: a voltage detector electrically connected to the both ends of the input capacitor between the both ends of the input capacitor; and a time constant circuit configured to determine a voltage-sustaining period, and the starter circuit is configured to continuously apply the enable voltage to the enable terminal during the voltage-sustaining period from a time point at which a value of the input voltage
equal to or higher than the second threshold falls below the second threshold”.
The primary reason for the indication of the allowability of claim 30 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “the starter circuit includes: a voltage detector electrically connected to the both ends of the input capacitor between the both ends of the input capacitor; and a time constant circuit configured to determine a voltage-sustaining period, and the starter circuit is configured to continuously apply the enable voltage to the enable terminal during the voltage-sustaining period from a time point at which a value of the input voltage equal to or higher than the second threshold falls below the second threshold”.


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838